As filed with the Securities and Exchange Commission on August 15, 2013 Registration No.333-185551 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F\S-11/A Amendment No. 3 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES BRIDGEWELL INCOME TRUST INC. (Exact Name of Registrant as Specified in its Governing Instruments) 710 Vassar Street Orlando, FL 32804 (866) 500-4500 (Address, Including Zip Code, and Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) John E. Parrett Chief Executive Officer BridgeWell Income Trust, Inc. 710 Vassar St. Orlando, FL 32804 (866) 500-4500 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer (Do not check if a smaller reporting company) Smallerreportingcompany x 1 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposedmaximum aggregateofferingprice Amount of registrationfee Class A Preferred Stock, no par value per share Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(o) under the Securities Act of 1933, as amended. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission iseffective. This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED August 15, 2013 PROSPECTUSBRIDGEWELL INCOME TRUST INC ClassA Preferred Stock BridgeWell Income Trust Inc. is a newly organized Florida corporation that intends to invest exclusively in mortgages on both commercial and residential real estate to hold for sale or until maturity. We are administered and managed by Income Trust Manager, LLC, an affiliated investment management company. We are offering five hundred thousand (500,000) shares of our ClassA Preferred Stock (“Class A Shares”) as described in this prospectus. Class A Shares are offered in units (“Unit”) of 10 shares. Each Class A Share is priced at $100. The total of this offering is $50,000,000. All of the shares of ClassA Preferred Stock offered by this prospectus are being sold by us. We will offer these shares until July 31, 2016, which is approximately three years after the effective date of this offering, unless extended by our board of directors as permitted under applicable law. We are a Florida corporation, and we have elected to qualify as a real estate investment trust, or REIT, for U.S. federal income tax purposes. Shares of our ClassA Preferred Stock are subject to ownership limitations that are primarily intended to assist us in maintaining our qualification as a REIT. Our charter contains certain restrictions relating to the ownership and transfer of our ClassA Preferred Stock, including, subject to certain exceptions, a 9.8% ownership limit of outstanding stock by value or number of shares, whichever is more restrictive. Investing in our ClassA Preferred Stock involves risk. See “Risk Factors” on page 18. PerUnit Total Public offering price $ $ Selling Expenses (1) $
